Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/18/20, is a national stage entry of PCT/CN2019/097081, filed on 7/22/19. PCT/CN2019/097081 claims foreign priority to 201810862169.6, filed on 7/31/18. A certified copy of the foreign priority document is of record. 

Status of Claims and Response to Restriction Requirement
Claims 1-11 and 14-21 are pending as of the response filed on 10/18/21. Claims 12-13 have been canceled. Applicant’s election without traverse of the Bcl-2 inhibitor shown below, and topotecan as the chemotherapeutic agent, in the reply filed on 10/18/21 is acknowledged: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Applicant has submitted the elected species are encompassed by claims 1-11 and 14-21; however, the examiner notes that claims 4 and 21 
Claims 4 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/21.

In addition to the combination of the elected Bcl-2 inhibitor shown above, and the elected chemotherapeutic, topotecan, search and examination has been extended to the combination of the elected Bcl-2 inhibitor and an additional chemotherapeutic agent, docetaxel, to provide compact prosecution, with the understanding that the species elections are maintained. 
Claims 1-3, 5-11 and 14-20 were examined and are rejected. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et. al., Mol. Cancer Ther., vol. 10(12), pp. 2340-2349, publ. 2011 (cited in an IDS).

While a species election was made to a Bcl-2 inhibitor and a chemotherapeutic agent, this rejection is made over a non-elected species of Bcl-2 inhibitor and non-elected chemotherapeutic agent to provide compact prosecution, with the understanding that the species elections are maintained. 
Chen et. al. discloses the combination of the Bcl-2 inhibitor, navitoclax, and the chemotherapeutic agents, docetaxel, and erlotinib, were administered separately to animals with ovarian cancers and non-small cell lung cancers, and navitoclax enhanced the efficacy of docetaxel and erlotinib (Abstract; p. 2342, left col., last para-right col., top para; p. 2343, left col., last para-p. 2344, right col., top 3 lines; p. 2345, right col., last para-p. 2346, right col., top para). Chen et. al. further discloses the drugs were administered with pharmaceutically acceptable carriers in compositions (p. 2342, left col., last para-right col., top para). Docetaxel as administered as an intravenous injection (p. 2343, left col., last para-right col., top para), thereby meeting the injection limitation recited by instant claim 11. Chen et. al. therefore anticipates the claims.  

Claim(s) 1, 5-9, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et. al., USP 7432304 B2 (patented 10/7/2008).
While a species election was made to a Bcl-2 inhibitor and a chemotherapeutic agent, this rejection is made over a non-elected species of Bcl-2 inhibitor and a non-elected 
Wang discloses a method of ameliorating or treating breast cancer or prostate cancer in a subject comprising administering to the subject a therapeutically effective dose of (-)-gossypol and a second agent selected from docetaxel or paclitaxel, or radiation, wherein the combination results in a synergistic effect with respect to tumor shrinkage, tumor loss, time to tumor progression, or survival (col. 159, claim 22). The compound (-)-gossypol is disclosed by Wang as a Bcl-2 inhibitor (col. 48, lines 42-46). Therefore, Wang discloses treating breast or prostate cancer in a subject comprising administering to a subject in need thereof an effective amount of the Bcl-2 inhibitor, (-)-gossypol, and a second agent selected from docetaxel or paclitaxel, or radiation; one of ordinary skill in the art would have immediately envisaged the instantly claimed method of treating breast or prostate cancer comprising administering the combination of an effective amount of the Bcl-2 inhibitor, (-)-gossypol, and a second chemotherapeutic agent selected from docetaxel or paclitaxel from the disclosure of Wang. See MPEP 2131.02(III): “A GENERIC DISCLOSURE WILL ANTICIPATE A CLAIMED SPECIES COVERED BY THAT DISCLOSURE WHEN THE SPECIES CAN BE "AT ONCE ENVISAGED" FROM THE DISCLOSURE”. Wang further discloses wherein (-)-gossypol, and a second chemotherapeutic agent are administered simultaneously or sequentially, e.g., in separate compositions (col. 160, claims 32 & 33); Wang also discloses the combination in the form of a pharmaceutical composition (col. 159, claims 18 & 19). Wang therefore anticipates the claims. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 10-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al., USP 7432304 B2 (patented 10/7/2008), as applied to claims 1, 5-9, and 14-15 as discussed previously. 
Wang discloses as discussed previously; furthermore, Wang teaches the pharmaceutical compositions can comprise an acceptable carrier (col. 99, lines 31-67). Suitable dosage forms for the compositions are taught to include tablets, capsules, syrups, solutions, gels, and suspensions (col. 100, lines 47-63). Additional cancers to be treated with the combination of gossypol and a chemotherapeutic agent include small cell lung carcinoma (col. 113, lines 16-43), and Wang teaches a particular embodiment wherein the daily dose of compound administered is 30 mg/day (col. 115, lines 29-37). Therefore, one of ordinary skill in the art would have found it prima facie obvious to have treated a cancer in a subject, including a small cell lung carcinoma comprising administering the combination of (-)-gossypol and a chemotherapeutic agent selected from docetaxel or paclitaxel, in the form of a pharmaceutical composition with an acceptable carrier, wherein (-)-gossypol is administered at a daily dose of 30 mg/day, with a reasonable expectation of success. 

Claims 1-3, 5-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al., WO 2018027097 A1 (publ. 2/8/2018, international filing date 8/4/2017, cited in an IDS).
The claims are drawn to a combination comprising the elected Bcl-2 inhibitor shown below, and the elected chemotherapeutic agent, topotecan, and another chemotherapeutic, docetaxel; and a method of treating cancer comprising administering the elected Bcl-2 inhibitor 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Wang teaches N-(phenylsulfonyl)benzamides as Bcl-2 inhibitors for treating diseases or disorders such as cancer (Title & Abstract; para [0001]). Wang further teaches compositions comprising a Bcl-2 inhibitor and a second therapeutically active agent, with an excipient or pharmaceutical carrier (para [0024]). Wang teaches the N-(phenylsulfonyl)benzamides as having the following structural formula, or a pharmaceutical salt or solvate thereof (para [0032-0053]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Wang teaches the elected species (p. 19, compound 6): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. More specifically, Wang exemplifies the elected species as a Bcl-2 inhibitor (para [0098]). Wang teaches a method of treating cancer in a subject comprising administering a therapeutically effective amount of a Bcl-2 compound as described previously, and teaches a variety of different cancers to be treated, including breast, cervical, lung, colon, kidney, liver, head and neck, skin, pancreatic, 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the claimed combination of the elected Bcl-2 inhibitor, and the second chemotherapeutic agent, the elected species, topotecan; or docetaxel, and to have administered the combinations to treat a patient in need of treatment for cancer, in view of Wang. Wang teaches Bcl-2 inhibitors for treating cancer, and the elected Bcl-2 inhibitor is exemplified. Wang further teaches combinations comprising a Bcl-2 inhibitor and an additional chemotherapeutic agent, with topotecan and docetaxel taught as suitable agents for combination therapy, for achieving a desired therapeutic effect. As such, one of ordinary skill in the art would have been motivated to have arrived at the instantly claimed combination, and method of treating cancer comprising administering the claimed combination to provide the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, 10, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-36 of USP 7432304 B2. The instant 
While a species election was made to a Bcl-2 inhibitor and a chemotherapeutic agent, this rejection is made over a non-elected species of Bcl-2 inhibitor and chemotherapeutic agent to provide compact prosecution, with the understanding that the species elections are maintained. 
The claims of US ‘304 are drawn to a method for treating or ameliorating a hyperproliferative disorders selected from breast, prostate, colon, lung, and head and neck cancer comprising administering to a subject a therapeutically effective amount of ethyl gossypol and a second anticancer agent; a pharmaceutical composition comprising a therapeutically effective amount of ethyl gossypol and a second anticancer agent; and a kit comprising the combination. The claims of US ‘304 further recite the second anticancer agent as a chemotherapeutic agent selected from docetaxel, paclitaxel, cisplatin, and carboplatin (see claims 15 & 19); furthermore, the disclosure of US ‘304 defines ethyl gossypol as a Bcl-2 inhibitor (col. 47, lines 44-53; col. 48, line 57-col. 49, line 15). Therefore, the claims of US ‘304 encompass a combination comprising a Bcl-2 inhibitor, ethyl gossypol, and a chemotherapeutic agent selected from docetaxel, paclitaxel, cisplatin, and carboplatin; and a method of treating breast, prostate, colon, lung, and head and neck cancer comprising administering this combination. Claim 36 of US ‘304 recites ethyl gossypol and the second anticancer agent to be administered at different periods, thus encompassing separate administration of these agents. The instant claims and method claimed in US ‘304 are as such not patentably distinct. 


Claims 1, 5-10, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 8163805 B2. The instant claims are drawn to a combination comprising a Bcl-2 inhibitor and a chemotherapeutic agent; and a method of treating cancer comprising administering a Bcl-2 inhibitor and a chemotherapeutic agent to a subject in need thereof.
While a species election was made to a Bcl-2 inhibitor and a chemotherapeutic agent, this rejection is made over a non-elected species of Bcl-2 inhibitor and chemotherapeutic agent to provide compact prosecution, with the understanding that the species elections are maintained. 
The claims of US ‘805 are drawn to a method for ameliorating glioblastoma (claim 1); esophageal carcinoma (claim 2); head and neck cancer (claim 3); and lymphocytic leukemia comprising administering to a subject a therapeutically effective amount of (-)gossypol and docetaxel. The disclosure of US ‘805 defines (-)-gossypol as a Bcl-2 inhibitor (Abstract; col. 4, lines 10-14). Therefore, the claims of US ‘805 encompass a combination comprising a Bcl-2 inhibitor, (-)-gossypol, and a chemotherapeutic agent selected from docetaxel; and a method of treating glioblastoma, esophageal carcinoma, head and neck cancer, and  lymphocytic leukemia comprising administering this combination. Claim 5 of US ‘805 recites administering the compounds simultaneously, while claim 6 recites administering the compounds of the combination sequentially, thus encompassing separate administration of these agents. The instant claims and method claimed in US ‘805 are as such not patentably distinct. 


Claims 1, 5-7, 10-11, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 13, and 16-20 of USP 7354928 B2. The instant claims are drawn to a combination comprising a Bcl-2 inhibitor and a chemotherapeutic agent; and a method of treating cancer comprising administering a Bcl-2 inhibitor and a chemotherapeutic agent to a subject in need thereof.
While a species election was made to a Bcl-2 inhibitor and a chemotherapeutic agent, this rejection is made over a non-elected species of Bcl-2 inhibitor and chemotherapeutic agent to provide compact prosecution, with the understanding that the species elections are maintained. 
The claims of US ‘928 are drawn to a composition comprising a compound having the formula shown below and one or more anticancer agents; and a method for modulating apoptosis comprising administering to a subject a therapeutically effective amount of ethyl the compound shown below and an anticancer agent: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. The disclosure of US ‘928 defines the compounds having the structural formula shown above as Bcl-2 inhibitors (Abstract; col. 9, line 50-col. 10, line 31). The claims of US ‘928 further recite the second 

Claims 1-3, 7-11 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10, and 17-29 of copending Application No. 16648593 in view of Wang et. al., WO 2018027097 A1. The instant claims are drawn to a combination comprising a Bcl-2 inhibitor and a chemotherapeutic agent; and a method of treating cancer comprising administering a Bcl-2 inhibitor and a chemotherapeutic agent to a subject in need thereof. The copending claims are drawn to a combination of a Bcl-2 inhibitor and an anti-CD20 mAb; and a method of treating cancer comprising administering a combination of a Bcl-2 inhibitor and an anti-CD20 mAb. Both sets of claims encompass the same Bcl-2 inhibitors (see copending claims 4 & 27; instant claims 2 & 21). Although the instant claims recite a chemotherapeutic agent, and not explicitly an anti-CD20 mAb, the addition of such agents to a Bcl-2 inhibitor would have been prima facie obvious in view of Wang. Wang teaches N-(phenylsulfonyl)benzamides as Bcl-2 inhibitors for treating diseases or disorders such as cancer (Title & Abstract; para [0001]). Wang further teaches compositions comprising a Bcl-2 inhibitor and a second therapeutically active agent, with an excipient or pharmaceutical carrier , in view of Wang. The instant and copending claims are as such obvious variants of each other and are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 7-11, 14-16, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-14 of copending Application No. 16648603 in view of Chang et. al., US 20160287592 A1 (publ. 10/6/2016).  The  in view of Chang. Chang teaches the Btk inhibitor, ibrutinib, for treating cancers, and combination of ibrutinib with a second anticancer agent (Title & Abstract; para [0005]). Chang teaches Bcl-2 inhibitors as the second anticancer agent (para [0005], [0010], [0017]). Chang further teaches the combination of Bcl-2 inhibitor and second anticancer agent to provide a synergistic therapeutic effect (para [0076]). As such, it would have been prima facie obvious to one of ordinary skill in the art to have combined a Bcl-2 inhibitor and a Btk inhibitor such as ibrutinib, for enhanced treatment of cancer, with a reasonable expectation of success. Both sets of claims recite the combination in a pharmaceutical composition (copending claim 10); the Bcl-2 inhibitor and additional agent in separate preparations (copending claim 11); sequential or simultaneous administration of the agents (copending claim 12); and a capsule, tablet, granule, syrup, powder, solution, emulsion, or suspension as a dosage form (copending claim 14). The instant and copending claims are therefore obvious variants of each other and are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 7-10, 14-16, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12, 14-16, and 19-22 of copending Application No. 16966736 in view of Bruncko et. al., US 20100152183 A1 (publ. 6/17/10).  The instant claims are drawn to a combination comprising a Bcl-2 inhibitor and a chemotherapeutic agent; and a method of treating cancer comprising administering a Bcl-2 inhibitor and a chemotherapeutic agent to a subject in need thereof. The copending claims are drawn to a combination comprising a Bcl-2 inhibitor and a CDK inhibitor, and a method of treating cancer comprising administering this combination. The Bcl-2 inhibitors recited by both sets of claims are structurally identical (see copending claim 1 and instant claim 2). Although the instant claims recite the second agent as a chemotherapeutic agent and not explicitly a CDK inhibitor, the combination of a Bcl-2 inhibitor and CDK inhibitor for treating cancer would have been prima facie obvious in view of Bruncko. Bruncko teaches Bcl-2 inhibitors for treating cancers, and combination of Bcl-2 inhibitors with a second anticancer agent (Title & Abstract; para [0002], [1986-1996]). Bruncko teaches CDK inhibitors such as AZD-5438 and roscovitine as the second anticancer agent (para [2015]). As such, it would have been prima facie obvious to one of ordinary skill in the art to have combined a Bcl-2 inhibitor and a CDK inhibitor such as AZD-5438 and roscovitine for enhanced treatment of cancer, with a reasonable expectation of success. Both sets of claims recite the combination in a pharmaceutical composition (copending claim 1); the Bcl-2 inhibitor and additional agent in separate preparations (copending claim 17); sequential or simultaneous administration of the agents (copending claim 17). The instant and copending claims are therefore obvious variants of each other and are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.

Information Disclosure Statement
The IDS filed on 12/11/20 has been considered. 


Conclusion
Claims 1-3, 5-11 and 14-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627